Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment, filed March 1, 2021, has been entered. Independent claims 1, 6, and 14 have been amended. Claims 1-20 are currently pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Krtek (U.S. Publication No. 2018/0199727) is cited as being of interest for disclosing a hybrid posture support system for a mattress assembly comprising: a top foam layer 14 including top and bottom planar surfaces spanning an entire width and length of the mattress assembly, the top foam layer comprising a planar top surface (where the top surface is the surface of foam layer 4 facing upwards and away from the coil layer, and the bottom surface is the surface of foam layer 4 facing towards the coil layer); a single, pocketed microcoil array 16 underlying the top foam layer 14, wherein the single, microcoil array 16 comprises a plurality of microcoils arranged in columns and rows encased in a fabric and have an unloaded height of less than 3 inches,  (paragraph 0059 which discloses the microcoils may be two inches tall in an unpocketed relaxed condition, and 1.5 inches tall when pocketed but otherwise unloaded); and a foam layer 14 underlying the top layer 14 comprising top and bottom planar surfaces (Figures 1 and 2).
Krtek does not disclose first and second foam portions having a width that spans the entire width of the top foam layer and a length that is a fraction of a length of the top foam layer, wherein the first and second foam portions are spaced part from one another and generally correspond to a head/shoulder region and a foot region, a single microcoil array generally  corresponding to the lumbar region, intermediate and abutting the spaced apart first and second foam portions wherein the single pocketed microcoil array spans the entire width of the top foam layer and a length that is a fraction of the length of the top foam layer, an underlying foam support layer and one or more overlying foam layers, the top foam layer comprising a planar top surface and a cavity defined in a lower bottom surface; a hybrid layer provided in the cavity of the top foam layer comprising first and second foam portions, wherein the first and second foam portions includes a bottom planar surface coplanar to the bottom planar surface of the top foam layer  and a top planar surface that is not coplanar to the tops planar surface of the top foam layer, wherein the single pocketed microcoil array includes a substantially planar bottom surface coplanar to bottom planar surfaces of the first and second foam portions.
Wells (U.S. Patent No. 6,658,682) is cited as being of interest for teaching first and second foam portions 78 and 74 having a width that spans the entire width of the top foam layer and a length that is a fraction of a length of the top foam layer, wherein the first and second foam portions 78 are spaced part from one another and generally correspond to a head/shoulder region and a foot region (where 78 and 74 are, respectively placed in in the foot and head section, respectively, see Col. 2, lines 47-63, Figure 2,), a single microcoil array 82  generally corresponding to the lumbar region intermediate and abutting the spaced apart first and second foam portions 78 and 74 wherein the single pocketed microcoil array spans the width and a length that is fraction of the length of the mattress assembly (Figure 2A, 
Gladney (U.S. Publication No. 2014/0165292)  is cited as being of interest for teaching an underlying foam support layer 14 and one or more overlying foam layers 24 (Figures 1 and 3).
Roma (U.S. Publication No. 2013/0276239) is cited as being the closest prior art of record for teaching the top foam layer 26 and 22a-b comprising a planar top surface and a cavity defined in a lower bottom surface (where the layers 42a-c, foam portions 44, and the microcoil array are contained within the cavity of the top foam layer 26 and 22a-b, paragraph 0020 where the foam 26 and 22a-b are adhered to each other to define a cavity); a hybrid layer provided in the cavity of the top foam layer comprising first and second foam portions 44, wherein the first and second foam portions 44 includes a bottom planar surface coplanar to the bottom planar surface of the top foam layer 22a-b and 26 and a top planar surface that is not coplanar to the tops planar surface of the top foam layer 22a-b and 26 (see annotated Figure 1, below), wherein the single pocketed microcoil array includes a substantially planar bottom surface coplanar to bottom planar surfaces of the first and second foam portions 44 (see annotated Figure 1, below). However, none of Krtek, Wells, Gladney, or Roma, either alone or in combination, disclose, teach, or suggest the feature of the hybrid layer provided in the cavity of the top foam layer comprising first and second foam portions, having a width that is a fraction of a length of the top foam layer, as Roma, cited above for teaching a top foam layer 22a-b and 26 completely .

    PNG
    media_image1.png
    526
    798
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dyevich et al. (U.S. Patent No. 9,295,599)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALISON N LABARGE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/7/2021